DETAILED ACTION
Claim Interpretation
Claims 15-20 have been analyzed under 35 U.S.C. 101 and are patent eligible. Paragraph 52 of the specifications disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the computer-readable storage medium in claims 15-20 are not to be construed as being transitory signals per se.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “wherein generating the structured representation comprises generating a graph including semantic information and syntactic information of the plurality of words; encoding the structured representation into a latent embedding space, wherein encoding the structured representation comprises: generating bi-directional node embeddings for each node of a plurality of nodes of the graph; and generating a graph embedding from the bi-directional node embeddings”.
At best, Ladhak et al (US Patent 10176802 B1) teaches in col 5 lines 1-20 The server 120 performs the first pass of the ASR processing on the audio data 111 to obtain a lattice, as shown in block 132. The lattice is converted to a form (e.g., matrix) recognizable by the recurrent neural network (RNN), as shown in block 134. A matrix may include a combination of vectors.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEVIN KY/Primary Examiner, Art Unit 2669